WV-/5*
                               ELECTRONIC RECORD




COA#       05-13-01489-CR                            OFFENSE:        19.03


           William Paul Langrum v. The State
STYLE:     ofTexas                                   COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                         TRIAL COURT:    Criminal District Court No. 5


DATE: 02/03/2015                 Publish: NO         TC CASE #:      F-1160330-L




                        IN THE COURT OF CRIMINAL APPEALS


         William Paul Langrum v. Thie   State
STYLE:   ofTexas                                          cca#               li¥*/5^
         PRO S£                       Petition            CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

         &fi/S£l>                                        JUDGE:

DATE:       OH/j&JaWr                            '       SIGNED:                             PC:

JUDGE:        fyi Ui^oOty^                                PUBLISH:                          DNP:




                                                                                             MOTION FOR

                                                       REHEARING IN CCA IS:

                                                       JUDGE:




                                                                                 ELECTRONIC RECORD